TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00537-CV


In re Zega Companies and Citgo Trustees, Cayman Corporations




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relators' petition for writ of mandamus having been withdrawn, the only request for
relief that remains in this original proceeding is the relators' petition for writ of prohibition.  Relators
have filed a motion requesting that the petition for writ of prohibition be dismissed.  See Tex. R.
App. P. 42.1(a)(1).  At the time relators' motion was filed, this Court was on notice that the
underlying proceeding had been removed to federal court on October 19, 2007.  If a case has been
removed to federal court, this Court may not take any further action unless and until the case is
returned to state court.  See Meyerland Co. v. FDIC, 848 S.W.2d 82 (Tex. 1993).  We have
subsequently received notice that the underlying proceeding was remanded to state court on
October 25, 2007.  As a result, we grant relators' motion and dismiss the petition for writ of
prohibition.  All other motions in this original proceeding are dismissed as moot.
 
						___________________________________________
						Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed
Filed:   November 16, 2007